Connors, J.,
dissenting. I respectfully dissent from the per curiam opinion, being mindful of this court’s policy beginning with, and followed thereafter in, Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77.
The recommendation of this court’s Board of Commissioners on Grievances and Discipline called for a public reprimand.
Heedful of this court’s policy since Stein, I nevertheless feel that, in view of the findings of facts and the report and recommendation of the board of commissioners, a public reprimand would be sufficient discipline.